Citation Nr: 1021946	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  98-14 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for sinusitis.  

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1973 
to November 1993.  He served in the Southwest Asia theater of 
operations during the Persian Gulf War from December 1990 to 
May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions.  
Specifically, by a November 1997 decision, the Department of 
Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee, denied service connection for diabetes mellitus 
and determined that new and material evidence sufficient to 
reopen a previously denied claim for service connection for a 
sinus disorder had not been received.  

In addition, the current appeal arises from an April 2001 
rating action in which the Montgomery RO effectuated a Board 
decision dated earlier that same month.  In so doing, the RO 
granted service connection for bilateral hearing loss and 
assigned a noncompensable evaluation to this disability, 
effective from April 1997.  Following receipt of notification 
of the April 2001 rating action, the Veteran perfected a 
timely appeal with respect to the noncompensable evaluation 
initially assigned to his service-connected bilateral hearing 
loss.

In April 2001, December 2003, and January 2008, the Board 
remanded the case for further evidentiary development and due 
process requirements.  Following a continued denial of the 
Veteran's appeal in December 2008, the case has been returned 
to the Board for further appellate review.

As part of the January 2008 Board decision, the issue of 
entitlement to service connection for a gastrointestinal 
disorder manifested by chest pain was remanded for further 
development and readjudication.  On remand, the Agency of 
Original Jurisdiction (AOJ) issued a rating decision in 
January 2009 that granted service connection for sliding 
hiatial hernia with associated gastroesophageal reflux 
disease with noncardiac chest pain.  As this claim was fully 
granted on remand, it is no longer before the Board on appeal 
and will not be further addressed.  

The issues of entitlement to an initial compensable rating 
for bilateral hearing loss and whether new and material 
evidence has been received sufficient to reopen a claim of 
entitlement to service connection for sinusitis will be 
addressed in the REMAND portion of the decision below and are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A portion of the Veteran's active military service was 
during the Vietnam era; however, the Veteran did not serve in 
Vietnam nor was he exposed to herbicides during his active 
military service.  The Veteran does not contend otherwise.  

2.  Diabetes mellitus was not incurred during the Veteran's 
active military service nor did it manifest in the year 
following separation from said service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  This notice must be provided 
prior to an initial RO decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, a May 2004 letter informed the Veteran of the 
type of evidence necessary to support his claim for service 
connection for diabetes mellitus.  In addition, the document 
informed him that VA would make reasonable efforts to help 
him obtain necessary evidence with regard to this service 
connection claim but that he must provide enough information 
so that the agency could request the relevant records.  The 
letter also notified him of his opportunity to submit 
"information that is relevant to . . . [his] appeal" and "any 
evidence in . . . [his] possession that pertains to . . . 
[his] claim[s]."  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004 
(February 24, 2004).  See also Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to this service connection 
claim, such error was harmless given that service connection 
is being denied for the claimed condition, and hence no 
rating or effective date will be assigned with respect to 
this condition.

As to the timing of the notice, the Board acknowledges that 
the VCAA notification letter concerning the service 
connection claim adjudicated in this decision was not 
furnished to the Veteran until May 2004, a date subsequent to 
the RO's initial denial.  Consequently, the notice was not 
timely.  However, after being provided with the required 
notice, the service connection claim was readjudicated, and a 
supplemental statement of the case (SSOC) was issued with a 
period of time allowed for response.  Because the Veteran was 
provided with notice and the opportunity to participate in 
the subsequent re-adjudication process, the Board finds that 
any error committed with respect to the timing of the VCAA 
notice was harmless.

The Board also finds that the duty to assist provisions of 
the VCAA have been met with respect to the claim for service 
connection for diabetes mellitus.  All relevant treatment 
records adequately identified by the Veteran have been 
obtained and associated with his claims folder.  The Veteran 
was afforded a VA examination in August 1997.  In addition, 
the Veteran's service personnel records have been associated 
with the claims file.  Hence, the Board is satisfied that 
there has been substantial compliance with its January 2008 
remand directives regarding this claim.  See Stegall v. West, 
11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).

The Board has elected not to obtain a medical opinion with 
respect to the diabetes mellitus service connection claim.  
In this regard, the Board does not deem such an opinion to be 
"necessary" to render its decision on the claim.  See 38 
U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 3.159(c)(4).  38 
U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4) require 
the Secretary to treat an examination or opinion as being 
necessary to make a decision on a claim if, taking into 
consideration all information and law or medical evidence 
(including statements of a veteran), there is 

(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, 
injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's 
service or with another service-connected 
disability, but (4) there is otherwise insufficient 
competent medical evidence on file for the 
Secretary to make a decision on the claim.  

McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (discussing provisions of 38 
U.S.C.A. § 5103A(d)); Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing 
provisions of 38 C.F.R. § 3.159(c)(4) and upholding this 
section of the regulation as consistent with 38 U.S.C.A. § 
5103A(d)).  An affirmative answer to these four elements 
results in the need to obtain a medical examination or 
opinion if the claim cannot otherwise be granted based on the 
evidence already of record; a negative response to any one 
element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra; 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In the instant case, and as explained in greater detail 
below, the Veteran's service treatment records are entirely 
negative for any complaint of, or treatment for, diabetes 
mellitus.  There were also no elevated blood glucose findings 
during service.  Given the period of time that elapsed since 
service until the first sign of diabetes mellitus - a June 
1995 laboratory report showing an elevated glucose level - 
and the lack of medical evidence that some causal nexus might 
exist between diabetes mellitus and the period of active 
service, the Board concludes that VA has no duty to provide a 
medical opinion with regard to this issue.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra; see 
also, e.g., Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003).

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran in 
the development of the service connection claim being decided 
in this decision.  Under the circumstances of this case, 
additional efforts to assist the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).



Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection requires competent evidence showing:  (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran asserts that, although he was not diagnosed with 
diabetes until long after service, in July 1995 or 
thereabouts, he had early signs of diabetes - specifically 
elevated glucose, while in service.  

At the outset, the Board notes that while the Veteran served 
during the Vietnam Era, his DD 214 reveals that he did not 
have any service in Vietnam, and the Veteran does not content 
otherwise.  Diabetes mellitus is a disease associated with 
exposure to certain herbicide agents and will be presumed to 
have been incurred in service even though there is no 
evidence of that disease during the period of service at 
issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  As the Veteran did not serve in the Republic of 
Vietnam during the Vietnam era, he is not presumed to have 
been exposed during his period of service to an herbicide 
agent.  38 U.S.C.A. § 1116(f).  Again, the Veteran does not 
contend otherwise.  For the sake of completeness, the Board 
observes that the Veteran served in Korea during two separate 
periods during 1975 to 1976, and again from 1983 to 1984.  
While the Veteran does not assert that he was exposed to 
Agent Orange while serving in Korea, the Board notes that VA 
has published a proposed rulemaking action to add certain 
service in Korea for presumptive service connection purposes 
for Veterans who served in a unit that operated in or near 
the Korean DMZ between April 1, 1968, and July 31, 1969.  See 
74 Fed. Reg. 36,646 (July 24, 2009).  Because the Veteran did 
not serve in Korea until long after 1969, the Board observes 
that there is no reason to delay proceeding with the issuance 
of this decision as the proposed rule on its face would not 
be of any assistance to him even if he was asserting, which 
he is not, that he served in a unit that operated in or near 
the Korean DMZ between April 1968 and July 1969.  Other than 
a bare assertion, the Veteran has not provided any evidence 
or even any specific contention regarding where or how he was 
exposed to Agent Orange outside of Vietnam other than to 
state that he served in the Vietnam era.  Such service alone 
during the Vietnam era does not create entitlement to a 
presumption of exposure.  See Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008).  Consequently, the Board's finds this 
assertion to not be credible, and further finds that there is 
no showing of the incurrence of Agent Orange exposure during 
any part of the Veteran's entire period of service.  

Turning to a review of the treatment records from the 
Veteran's military service, it is noted that these records 
are wholly devoid of complaints, treatment, or diagnoses of 
diabetes mellitus.  Further, contrary to the Veteran's 
assertions, the service treatment records show normal glucose 
readings (a post-service laboratory report indicates that 
normal glucose levels fall between 70-110 mg/dl); in April 
1992 a glucose level of 95 was reported; and on separation 
examination in November 1993, it was 82.  Therefore, the 
Board finds that entitlement to service connection for 
diabetes mellitus based on in-service incurrence must be 
denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

As to post-service continuity of symptomatology under 38 
C.F.R. § 3.303(b), the Board notes that the first evidence of 
elevated glucose levels post service is shown in a June 1995 
laboratory report from Lyster Army Hospital at Fort Rucker, 
Alabama.  Blood sugar level was 259 on that date.  A 
diagnosis of diabetes mellitus was provided the following 
month.  Given the above, the Board finds that the length of 
time between his separation from active duty in November 1993 
and his first complaints, diagnosis, or treatment for 
diabetes mellitus in June 1995 to be compelling evidence 
against finding continuity.  Put another way, the 19-month 
gap between the Veteran's discharge from active duty and the 
first evidence of diabetes mellitus weighs heavily against 
his claim.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  The 
Veteran had 20 years of service, and there simply is no 
evidence during that entire period of time of any elevated 
laboratory findings which could possible indicate diabetes, 
and there never was any diagnosis made of diabetes.  

Likewise, the Board finds that the presumptions found at 38 
C.F.R. §§ 3.307, 3.309 do not help the Veteran in 
establishing his claim because the record is negative for 
manifestations of diabetes mellitus in the first post service 
year.  Indeed, the Veteran does not assert that he was 
diagnosed with diabetes mellitus prior to July 1995.  

As the Veteran's diabetes mellitus was not shown during 
service or within a year thereafter, service connection can 
only be granted if there is some medical evidence linking the 
current condition to service.  Here, there is no such medical 
evidence.  Absent such medical evidence, there is no basis 
upon which to award service connection.  38 C.F.R. § 3.303; 
see Shedden, supra. 

The Board has considered, but decided against, remanding this 
matter for a medical opinion.  In so concluding, the Board 
finds that the evidence of record does not establish that the 
Veteran suffered an event, injury, or disease in service, or 
that diabetes mellitus may be associated with such.  As noted 
above, the medical evidence completely contradicts the 
Veteran's assertion that he had elevated glucose levels in 
service.  38 C.F.R. § 3.159(c)(4)(i); see McLendon, supra.  

While the Veteran contends that diabetes mellitus is related 
to his period of active military service, his statements do 
not constitute competent evidence of a medical nexus opinion.  
The Veteran is not a medical professional and his statements 
as to etiology do not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding 
that lay persons are not competent to offer medical 
opinions).  The evidence of record does not show diabetes 
mellitus during service or within a year thereafter, nor does 
it show that the Veteran's current problems are related to 
service.  In short, the weight of the evidence of record is 
against the claim and service connection for diabetes 
mellitus is denied.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  


REMAND

I.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for sinusitis.  

The Veteran is entitled to substantial compliance with the 
Board's remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
This matter was most recently remanded in January 2008.  The 
Board noted, at that time, that the letter provided to the 
Veteran in July 2003 did not advise him of the governing 
legal criteria for assessing whether new and material 
evidence had been submitted that was in effect for claims 
filed prior to August 29, 2001.  The Board's prior remand 
also noted that this matter must be remanded in order for the 
RO to issue notice complying with the case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (providing that VA must 
notify a veteran of what constitutes "material" evidence in 
the context of his particular claim to reopen, and tell the 
Veteran the basis for the previous denial and what the 
evidence must show in order to reopen his particular claim).

In a March 2008 letter, the RO, via the AMC, advised the 
Veteran of the basis of the prior denial of the claim.  
However, in advising the Veteran of the definition of "new 
and material evidence," the AMC again provided notice of the 
subsequently revised criteria under 38 C.F.R. § 3.156(a) 
("new and material evidence must raise a reasonable 
possibility . . . .") and did not notify him of the criteria 
in effect for claims filed prior to August 29, 2001.  While 
the Veteran did not respond to the AMC's March 2008 letter, 
the Board cannot say, based on this fact alone, that the 
Veteran has not been prejudiced by the failure to provide him 
appropriate notice.  The Board notes that the AMC only 
provided notice of the revised criteria under 38 C.F.R. § 
3.156(a) by way of a December 2008 Supplemental Statement of 
the Case, and hence did not readjudicate the claim for 
purposes of correcting the procedural defect after providing 
the corrective notice.  

Given the absence of substantial compliance with the Board's 
prior remand directives, this issue must unfortunately be 
remanded once again so that the AMC may provide the Veteran 
with the applicable definition of "new and material 
evidence."  

II.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  

At the time of the January 2008 remand, the Board also 
directed the RO to obtain a copy of the report of the VA 
audiological evaluation completed in August 2002 at the VA 
Medical Center (VAMC) in Birmingham, Alabama, and to 
associate this document with the Veteran's claims folder.  
The Board noted at that time that, although numerous VA 
medical records were obtained and associated with the claims 
file pursuant to the Board's December 2003 remand, the report 
of the August 2002 VA audiological examination was not 
procured.  Pursuant to the Board's 2008 request, treatment 
records from the Birmingham VAMC were subsequently obtained 
for the period September 2001 to January 2003.  However, a 
copy of the August 2002 audiological evaluation still was not 
received from the VAMC.  

VA is required to make reasonable efforts to obtain relevant 
records not in the custody of a federal department or agency.  
38 C.F.R. § 3.159(c)(1).  Reasonable efforts would generally 
require a follow-up request unless a response to the initial 
request indicates that the records sought do not exist or 
that a follow-up request would be futile.  Id.  Then, VA must 
provide the veteran with notice that the records are not 
available.  38 C.F.R. § 3.159(e)(1).  That notice must 
contain the following information:  (i) the identity of the 
records VA was unable to obtain; (ii) an explanation of the 
efforts VA made to obtain the records; (iii) a description of 
any further action VA will take regarding the claim, 
including, but not limited to, notice that VA will decide the 
claim based on the evidence of record unless the claimant 
submits the records VA was unable to obtain; and (iv) a 
notice that the claimant is ultimately responsible for 
providing the evidence.  38 C.F.R. § 3.159(e)(1).

Despite two attempts made by the RO/AMC, the report of the 
August 2002 VA audiological examination has not been 
obtained.  The Veteran must be notified of the attempts made 
and why further attempts would be futile, and allowed the 
opportunity to provide such records, as provided in 38 C.F.R. 
§ 3.159(e)(1). 

Accordingly, this case is REMANDED for the following actions:

1.  Review the claims file, and ensure 
that the Veteran is sent a corrected 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), as outlined 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006), for his claim to reopen service 
connection for sinusitis.

A.	The notice letter must include the 
definition of "new and material 
evidence" applicable to claims 
filed prior to August 29, 2001.  
Specifically, it should advise the 
Veteran that "new and material 
evidence" means evidence not 
previously submitted to agency 
decisionmakers which bears 
directly and substantially upon 
the specific matter under 
consideration, which is neither 
cumulative nor redundant, and 
which by itself or in connection 
with evidence previously assembled 
is so significant that it must be 
considered in order to fairly 
decide the merits of the claim.

B.	The letter should also provide 
notification to the Veteran 
pursuant to 38 C.F.R. § 3.159(e) 
of the inability of VA to obtain 
the report of THE VA audiological 
examination conducted in August 
2002 at the Birmingham VAMC.  The 
notice should include:  (i) the 
identity of the records VA was 
unable to obtain; (ii) an 
explanation of the efforts VA made 
to obtain the records; (iii) a 
description of any further action 
VA will take regarding the claim, 
including, but not limited to 
notice that VA will decide the 
claim based on the evidence of 
record unless the claimant submits 
the records VA was unable to 
obtain; and (iv) a notice that the 
claimant is ultimately responsible 
for providing the evidence.

2.  After completion of the above 
actions and any other development 
deemed necessary, any issue remaining 
on appeal should be reviewed and 
readjudicated with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his representative should 
be furnished an appropriate 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

An appellant has the right to submit additional evidence and 
argument on a matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


